DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 03/02/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
The following action is in response to the amendment/remarks of 01/24/2022.

By the amendment of 01/24/2022, claims 1, 10 and 17 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s amendment of claim 17 has rendered moot the 35 USC 112(f) claim interpretation of the Final Rejection of 11/24/2021.  
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 10 and 17, each of claims 1, 10 and 17 recite the limitations: “generating a user-perceptible output and a set of user interface elements dependent on the at least one root motivator [..]” and “[..] provided in response to a presentation of a sequence of user interface elements that are associated with the root motivator [..]”.  In the first limitation there is a generated set of user interface elements dependent on the root motivator and in the second limitation there is a sequence of user interface elements that are associated with the root motivator. It is unclear if the sequence of user interface elements are of the set of user interface elements or if the sequence of the user interface elements are not of the set of user interface elements as the use of dependent and associated are not interchangeable in the art. Claims 2-9, dependent from claim 1, claims 11-16, dependent from claim 10, and claims 18-20, dependent from claim 17, are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by No et al. (US 2017/0140563 published 05/18/2017, previously presented as prior art made of record and not relied upon in the Non-Final Rejection of 04/01/2021, hereafter “No”).

Regarding claim 1, No disclose a computer implemented method for ascertaining a user’s emotional goal (¶10: design system creating/producing a virtual or physical greeting card that conveys intended emotion of the user), comprising: 
receiving, via an emotionally responsive computerized system (¶27: cross-cultural greeting card system) having a user interface communicatively coupled to a networked user device having a processor device (¶27: having GUI on a touch screen display) and a first user-input indicating a purpose of a user's interaction with a software interface (¶31: provide interactive profile questions to create Presenter Profile of user, ¶33, Fig. 2 210-220); 
registering a second user-input indicative of a target person to whom the purpose of the user's interaction pertains after receiving the first user-input (¶32: provide interactive profile questions to create Recipient Profile of target person, ¶33, Fig. 2 230-240 after 210-220); 
prompting the user to provide at least one root motivator for the interaction after receiving the second user-input (¶36: prompt the user to establish root motivators for the interaction, ex. relationship to recipient, type of commemoration/reason and emotional intent of the presenter, Fig. 2 260 after 230-240); 
generating a user-perceptible output and a set of user interface elements dependent on the at least one root motivator (¶37-40: classify greeting card styles to present to the user, Fig. 2 270-300); 
obtaining, after prompting the user to provide at least one motivator, the user's emotional goal with respect to the target person based on user-inputs provided in response to a presentation of a sequence of user interface elements that are associated with the root motivator and the second user-input (¶44: sequential presentation of greeting card styles presented in response to the user selecting a “More Like This” for narrowing the aesthetic and/or personal reason for the user, i.e.  the user’s emotional goal, Fig. 2 310-330 after 260-300), to provide the user, via the software interface, a recommendation regarding a fulfillment of the specific emotional goal (¶43-44: ultimately providing the recommendations to the user to fulfillment of the specific user emotional goal, Fig. 2 310-340).  

Regarding claim 2, No discloses the method of claim 1, wherein generating the user-perceptible output and the set of user interface elements comprises the output and elements in the set of user interface elements each being reflective of a theme consistent with the at least one root motivator (¶41: based on profile and selected options categorize greeting content, Fig. 2 280).  

Regarding claim 3, No discloses the method of claim 1, wherein generation of a subsequent user interface element and generation of a subsequent output are respectively dependent, at least in part, on a preceding user interface element interaction (¶44: More Like This selection generates based on previous).  

Regarding claim 4, No discloses the method of claim 1, wherein each subsequent user interface element in the sequence presented to the user that includes a prompt or a query elicits a more precise description of the user's emotional goal with higher specificity than the description elicited by a preceding prompt or query (¶44: priority order for More Like This until Presenter goal is achieved).   

Regarding claim 5, No discloses the method of claim 2, wherein generating output and elements reflective of a theme consistent with the at least one root motivator comprises generating images or sounds that are semantically, tonally, thematically, or chromatically related to the at least one root motivator (¶41-43).  

Regarding claim 6, No discloses the method of claim 1, wherein user interface elements are presented to a user on a screen (¶42-44)

Regarding claim 7, No discloses the method of claim 1, wherein user interface elements are presented to a user via an audio input-output device (¶28, ¶42).  

Regarding claim 8, No discloses the method of claim 1, wherein the user-perceptible output is presented to a user on a screen (¶42).  

Regarding claim 9, No discloses the method of claim 1, wherein the user-perceptible output is presented to a user via audio input-output device (¶42).

Regarding claim 10, claim 10 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 11, claim 11 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 12, claim 12 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 13, claim 13 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 16, No discloses the non-transitory computer readable medium of claim 10 embodying instructions executable by a computing device which when executed further cause the computing device to present the user-perceptible output and interface elements to a user via a screen, an audio input-output device, or both the screen and the audio input-output device (¶42).

Regarding claim 17, claim 17 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 18, claim 18 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 19, claim 19 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 20, claim 20 recites limitations similar to claim 4 and is similarly rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gibson et al.
US 20160275584 A1
System, method, and apparatus for personalizing greeting cards
Liu et al.
US 20160232131 A1
Methods, systems, and media for producing sensory outputs correlated with relevant information
Spivack
US 20120117005 A1
System and method for providing distributed intelligent assistance
Sidoruk
US 20090234755 A1
System and method for purchasing a gift
Brust et al.
US 9171048 B2
Goal-based content selection and delivery
Dibitonto et al., “Chatbot in a Campus Environment: Design of LiSA, a Virtual Assistant to Help Students in Their University Life”. In: Kurosu, M. (eds) Human-Computer Interaction. Interaction Technologies. HCI 2018. https://doi.org/10.1007/978-3-319-91250-9_9, pgs. 103-116


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179